 Case 3:07-cr-00321-REP Document 107 Filed 12/29/20 Page 1 of 5 PageID# 733




                    IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF VIRGINIA
                               Richmond Division



UNITED STATES OF AMERICA


v.                                           Criminal No. 3:07cr321-01

KEVIN G. VALENTINE


                              MEMORANDUM OPINION


       This matter is before the Court on the defendant's pro se

MOTION PURSUANT TO 18 U.S.C. SECTION 3582(C)(1)(A)(I) OF THE FIRST

STEP   ACT   (ECF    No.    90),   the   MOTION   FOR    COMPASSIONATE     RELEASE

PURSUANT TO SECTION 603(B) OF THE FIRST STEP ACT AND 18 U.S.C. §

3582(C)(1)(A)        (ECF    No.    95    (redacted)),          the   MOTION   FOR

COMPASSIONATE RELEASE PURSUANT TO SECTION 603(B) OF THE FIRST STEP

ACT AND 18 U.S.C. § 3582(C)(1)(A) (ECF No. 104 (sealed)), the

United States' Response in Opposition to Defendant's Motion for

Compassionate Release (ECF No. 98), the REPLY IN SUPPORT OF MOTION

FOR COMPASSIONATE RELEASE PURSUANT TO SECTION 603(B) OF THE FIRST

STEP ACT AND 18 U.S.C. § 3582(C)(1)(A), and all the exhibits filed

with those pleadings.          Having considered the entire record, and

for the reasons set forth below, the Court concludes that the

defendant's     pro    se    MOTION      PURSUANT   TO     18     U.S.C.   SECTION

3582(C)(1)(A)(I) OF THE FIRST STEP ACT (ECF No. 90), the MOTION

FOR COMPASSIONATE RELEASE PURSUANT TO SECTION 603(B) OF THE FIRST

STEP ACT AND 18 U.S.C. § 3582(C)(1)(A) (ECF No. 95 (redacted)).
Case 3:07-cr-00321-REP Document 107 Filed 12/29/20 Page 2 of 5 PageID# 734
Case 3:07-cr-00321-REP Document 107 Filed 12/29/20 Page 3 of 5 PageID# 735
Case 3:07-cr-00321-REP Document 107 Filed 12/29/20 Page 4 of 5 PageID# 736
Case 3:07-cr-00321-REP Document 107 Filed 12/29/20 Page 5 of 5 PageID# 737
